Exhibit 10.1

Execution Version

FIFTH AMENDMENT TO CREDIT AGREEMENT

THIS FIFTH AMENDMENT TO CREDIT AGREEMENT (this “Agreement”) dated as of
February 13, 2020 (the “Fifth Amendment Effective Date”) is entered into among
OWENS & MINOR DISTRIBUTION, INC., a Virginia corporation (“Distribution”),
OWENS & MINOR MEDICAL, INC., a Virginia corporation (“Medical”), BARISTA
ACQUISITION I, LLC, a Virginia limited liability company (“Barista I”), BARISTA
ACQUISITION II, LLC, a Virginia limited liability company (“Barista II”), O&M
HALYARD, INC., a Virginia corporation (“O&M Halyard”; O&M Halyard, together with
Distribution, Medical, Barista I, and Barista II, collectively the “Borrowers”),
OWENS & MINOR, INC., a Virginia corporation (the “Parent”), the Guarantors party
hereto, the Banks party hereto, and BANK OF AMERICA, N.A., as administrative
agent for the Pro Rata Facilities (in such capacity, the “Administrative
Agent”), as administrative agent for the Term B Facility (in such capacity, the
“Term B Facility Agent”) and as collateral agent for the Secured Parties (in
such capacity, the “Collateral Agent”). All capitalized terms used herein and
not otherwise defined herein shall have the meanings given to such terms in the
Existing Credit Agreement.

RECITALS

WHEREAS, the Borrowers, the Banks from time to time party thereto, the
Administrative Agent, the Term B Facility Agent and the Collateral Agent, have
entered into that certain Credit Agreement dated as of July 27, 2017 (as
amended, modified, extended, restated, replaced, or supplemented prior to the
Fifth Amendment Effective Date, the “Existing Credit Agreement”); and

WHEREAS, the Borrowers have requested that the Banks, the Administrative Agent,
the Term B Facility Agent and the Collateral Agent amend the Existing Credit
Agreement as set forth below.

NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

1. Amendments. Effective as of the Fifth Amendment Effective Date, the Existing
Credit Agreement is hereby amended as follows:

(a) The following definitions are hereby added to Section 1.1 of the Existing
Credit Agreement in the appropriate alphabetical order to read as follows:

“Default Right” has the meaning assigned to that term in, and shall be
interpreted in accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as
applicable.

“Equity Program” means any offering or issuance of capital stock or other equity
interests (other than any preferred stock described in clause (k) of the
definition of “Indebtedness”) by the Parent in a public offering (other than a
public offering pursuant to a registration statement on Form S-8) pursuant to an
effective registration statement under the Securities Act of 1933, as amended.

“Excluded Subsidiary” means (a) any Subsidiary of a Credit Party that is
prohibited or restricted from providing a Guarantee of the Obligations by
applicable Law (including, without limitation, (i) general statutory
limitations, financial assistance, corporate benefit, capital maintenance rules,
fraudulent conveyance, preference, thin capitalization or other similar laws or
regulations and (ii) any requirement to obtain governmental or regulatory
authorization, approval, license or authorization) whether on the Closing Date
or thereafter, (b) any Subsidiary that is (i) a



--------------------------------------------------------------------------------

captive insurance company or (ii) a special purpose entity or receivables
subsidiary (including any Securitization Subsidiary), and (c) any Subsidiary to
the extent the cost and/or burden of obtaining a Guarantee (including any
adverse tax consequences that are not de minimis) of the Obligations from such
Subsidiary outweighs the benefit to the Lenders (as determined by the
Administrative Agent in its sole discretion).

“Fifth Amendment Effective Date” means the date on which the conditions set
forth in Section 2 of the Fifth Amendment to Credit Agreement, dated as of
February 13, 2020, have been satisfied or waived.

“Flood Hazard Property” means any Mortgaged Property that is in an area
designated by the Federal Emergency Management Agency as having special flood or
mudslide hazards.

“Flood Insurance Laws” means, collectively, (a) National Flood Insurance Reform
Act of 1994 (which comprehensively revised the National Flood Insurance Act of
1968 and the Flood Disaster Protection Act of 1973) as now or hereafter in
effect or any successor statute thereto, (b) the Flood Insurance Reform Act of
2004 as now or hereafter in effect or any successor statute thereto and (c) the
Biggert–Waters Flood Insurance Reform Act of 2012 as now or hereafter in effect
or any successor statute thereto.    

“Fusion 5” means Fusion 5 Inc., a Delaware corporation.

“Interim Reserve” means $60,000,000.

“Material Real Property” means any real property located in the United States
that is owned by a Credit Party with a fair market value in excess of $1,000,000
(at the Fifth Amendment Effective Date or, with respect to real property located
in the United States acquired after the Fifth Amendment Effective Date, at the
time of acquisition).

“Mortgage” or “Mortgages” means, individually and collectively, as the context
requires, each of the fee mortgage, deed of trust, deed and other similar
security documents executed by a Credit Party that purport to grant a Lien to
the Collateral Agent (or a trustee for the benefit of the Collateral Agent) for
the benefit of the Secured Parties in any Mortgaged Properties, in form and
substance satisfactory to the Collateral Agent.

“Mortgaged Property” means any owned real property of a Credit Party listed on
Schedule 7.13(a) and, thereafter, shall include each other Material Real
Property with respect to which a Mortgage is granted pursuant to Section 7.13.

“Mortgaged Property Support Documents” means, with respect to any Material Real
Property subject to a Mortgage, the deliveries and documents described on
Schedule 7.13(b) attached hereto.

“Movianto Sale” means the sale of O&M Movianto Nederland B.V. and its
Subsidiaries to EHDH, a company organized under the law of France, pursuant to
that certain prospective Sale and Purchase Agreement, by and among Owens & Minor
International Logistics, Inc., a Virginia corporation, a new Dutch BV organized
under the laws of the Netherlands, as buyer, Parent, and EHDH, a company
organized under the laws of France.

 

2



--------------------------------------------------------------------------------

“Notes Prepayment Amount” means an amount equal to $110,000,000, plus the amount
of any prepayment premium and the amount of any interest, fees and expenses
relating to such prepayment of the 2021 Notes.

“Pro Rata Termination Date” means the date as of which all of the following
shall have occurred: (a) all Revolving Commitments have terminated, (b) all
Revolving Obligations and all Obligations with respect to the Term A Loans have
been paid in full (other than contingent indemnification obligations for which
no claim has been asserted), and (c) all Letters of Credit have terminated or
expired, and all LOC Obligations have been paid in full (other than LOC
Obligations as to which other arrangements with respect thereto satisfactory to
the Administrative Agent and the applicable Issuing Bank shall have been made).

“Qualifying Control Agreement” means an agreement, among a Credit Party, a
depository institution or securities intermediary and the Collateral Agent,
which agreement is in form and substance acceptable to the Collateral Agent and
which provides the Collateral Agent with “control” (as such term is used in
Article 9 of the UCC) over the deposit account(s) or securities account(s)
described therein.

(b) The following definitions in Section 1.1 of the Existing Credit Agreement
are hereby amended to read as follows:

“Collateral Documents” means, collectively, the Security Agreement, the
Mortgages, each Joinder Agreement, each Qualifying Control Agreement, each of
the collateral assignments, security agreements, pledge agreements or other
similar agreements delivered to the Collateral Agent pursuant to Section 7.13,
and each of the other agreements, instruments or documents that creates or
purports to create a Lien in favor of the Collateral Agent for the benefit of
the Secured Parties.

“Consolidated EBITDA” means, for any period, in each case for the members of the
Consolidated Group (excluding Fusion 5) on a consolidated basis, an amount equal
to Consolidated Net Income for such period plus (a) the following, without
duplication, to the extent deducted in calculating such Consolidated Net Income
(other than amounts specifically excluded from Consolidated Net Income under
clauses (a) through (c) of the definition of Consolidated Net Income) (or, in
the case of amounts pursuant to clause (a)(ix) below, not already included in
Consolidated Net Income): (i) Consolidated Interest Expense for such period;
(ii) taxes paid for such period; (iii) depreciation and amortization for such
period; (iv) all extraordinary or other non-recurring expenses and charges for
such period which do not represent a cash item in such period (including but not
limited to items defined under GAAP such as losses on asset disposals,
impairment losses on long-lived assets, exit and restructuring costs and
goodwill impairment losses); provided, that, any expenses or charges incurred in
such period, during the fiscal years of the Parent ending December 31, 2017 and
December 31, 2018, in connection with the Rapid Business Transformation and
Client Engagement Centers reorganization and transformation shall not be added
back to Consolidated EBITDA pursuant to this clause (a)(iv) (it being understood
and agreed that such expenses and charges may be added back pursuant to clause
(a)(viii) below to the extent permitted pursuant to clause (a)(viii) below); (v)
expenses incurred in such period in connection with the issuance of stock
options as compensation to employees and/or management of any member of the
Consolidated Group (other than Fusion 5); (vi) any costs and expenses incurred
in such period in connection with any Investment permitted pursuant to this
Credit Agreement, any Acquisition permitted pursuant to this Credit Agreement,
any Asset Disposition permitted pursuant to this Credit Agreement, any equity
issuance permitted pursuant to this Credit Agreement or any incurrence, payment,
prepayment, refinancing or redemption of Indebtedness

 

3



--------------------------------------------------------------------------------

permitted pursuant to this Credit Agreement (including fees and expenses related
to the Loans and LOC Obligations, and any amendments, supplements and
modifications thereof), including the amortization of deferred financing fees,
debt issuance costs, commissions, fees and expenses, in each case, whether or
not consummated; (vii) implementation costs incurred in such period that are
associated with Software as a Service (SaaS) as part of the adoption of ASU
2015-05; (viii) all expenses and charges incurred in such period, during the
fiscal years of the Parent ending December 31, 2017 and December 31, 2018, in
connection with the Rapid Business Transformation and Client Engagement Centers
reorganization and transformation; provided, that, the aggregate amount of such
expenses and charges added back to Consolidated EBITDA pursuant to this clause
(a)(viii) shall not exceed $35,200,000 during the term of this Credit Agreement;
(ix) synergies related to the Second Amendment Acquisition which are projected
by the Parent in good faith to be realized within eighteen (18) months after the
Second Amendment Effective Date as a result of actions taken in such period, net
of the amount of actual benefits realized during such period that are otherwise
included in the calculation of Consolidated EBITDA from such actions; provided
that (A) a duly completed certificate signed by a Responsible Officer of the
Parent shall be delivered to the Administrative Agent certifying that such
synergies are reasonably identifiable and reasonably anticipated to be realized
within eighteen (18) months of the Second Amendment Effective Date and are
factually supportable, and (B) the aggregate amount added back pursuant to this
clause (a)(ix) for any period shall not exceed $25,000,000; (x) severance or
restructuring charges or expenses, in an aggregate amount not to exceed
$30,000,000 during the term of this Credit Agreement; and (xi) swap breakage
costs incurred as a result of (A) any Asset Disposition or Qualified
Securitization Transaction permitted hereunder or (B) increased amortization
payments required on the Term A-2 Facility under Section 2.4(b)(ii) minus
(b) the following, without duplication, to the extent included in calculating
such Consolidated Net Income: (i) all extraordinary or other non-recurring,
non-cash items increasing such Consolidated Net Income for such period; and
(ii) any cash payments made during such period in respect of items described in
clause (a)(iv) above subsequent to the fiscal quarter in which the relevant
non-cash expenses or losses were incurred. Notwithstanding the above, the
adjustments in clauses (a)(iv) and (b) shall be limited to those amounts that
are separately disclosed by the Parent in its Forms 10-K or 10-Q filed with the
Securities and Exchange Commission. Notwithstanding the above, the adjustments
in clauses (a)(x) and (a)(xi) above shall be included in the calculation of
Consolidated EBITDA solely for purposes of determining compliance with the
covenants set forth in Section 7.10 and, for the avoidance of doubt, shall not
be included for any other purposes, including the calculation of Excess Cash
Flow.

“Disqualified Institutions” means (a) those banks, financial institutions or
other institutional lenders that have been identified by legal name in writing
by the Borrower Representative to Bank of America prior to the Fifth Amendment
Effective Date, (b) those Competitors that have been identified by legal name in
writing by the Borrower Representative to Bank of America prior to the Fifth
Amendment Effective Date, (c) any other Competitor that has been identified by
legal name in writing by the Borrower Representative to the Administrative Agent
and the Term B Facility Agent after the Fifth Amendment Effective Date (the list
of banks, financial institutions or other institutional lenders provided by the
Borrower Representative to Bank of America prior to the Fifth Amendment
Effective Date in accordance with clause (a) above, together with the list of
Competitors provided by the Borrower Representative to Bank of America prior to
the Fifth Amendment Effective Date in accordance with clause (b) above (as such
list may be supplemented from time to time by the Borrower Representative
pursuant to this clause (c)), collectively the “DQ List”; it being understood
that the Borrower Representative shall be required to provide (in accordance
with this clause (c)) a fully updated DQ List to the Administrative Agent and
the Term B Facility Agent in order to supplement such DQ List after

 

4



--------------------------------------------------------------------------------

the Fifth Amendment Effective Date), which designation shall become effective
one day after the date that such written designation to the Administrative Agent
and the Term B Facility Agent is made available to the Banks on
IntraLinks/IntraAgency, Syndtrak or another similar electronic system, and
(d) as of any date of determination, any Person that is obviously (based solely
on the similarity of the legal name of such Person to the name of a Competitor
set forth on the DQ List) an Affiliate of any Competitor set forth on the DQ
List as of such date; provided, that, the foregoing shall not apply to
retroactively disqualify any Person that has previously acquired an assignment
or participation in the Loans and/or Commitments to the extent that any such
Person was not a Disqualified Institution at the time of the applicable
assignment or participation.

“Excluded Property” means, (a) with respect to any Domestic Credit Party:
(i) any leased or owned real property, other than Material Real Property,
(ii) unless requested by the Collateral Agent or the Required Banks, any
personal property (including motor vehicles) of such Domestic Credit Party in
respect of which perfection of a Lien is not either (A) governed by the UCC, or
(B) effected by appropriate evidence of the Lien being filed in either the
United States Copyright Office or the United States Patent and Trademark Office;
(iii) the Capital Stock of any Foreign Subsidiary owned by such Domestic Credit
Party to the extent not required to be pledged to secure the Obligations
pursuant to Section 7.13(a); (iv) any property of such Domestic Credit Party
which, subject to the terms of Section 8.1(c), is subject to a Lien of the type
described in clause (g) of the definition of “Permitted Liens” pursuant to
documents that prohibit such Domestic Credit Party from granting any other Liens
in such property; (v) any general intangible, permit, lease, license, contract
or other instrument of such Domestic Credit Party to the extent the grant of a
security interest in such general intangible, permit, lease, license, contract
or other instrument in the manner contemplated by the Collateral Documents,
under the terms thereof or under applicable law, is prohibited and would result
in the termination thereof or give the other parties thereto the right to
terminate, accelerate or otherwise alter such Domestic Credit Party’s rights,
titles and interests thereunder (including upon the giving of notice or the
lapse of time or both); provided that (A) any such limitation described in the
foregoing clause (a)(v) on the security interests granted pursuant to the
Collateral Documents shall only apply to the extent that any such prohibition is
not rendered ineffective pursuant to the UCC or other applicable law (including
Debtor Relief Laws) or principles of equity, and (B) in the event of the
termination or elimination of any such limitation or the requirement for any
consent contained in any applicable law, general intangible, permit, lease,
license, contract or other instrument, to the extent sufficient to permit any
such item to become Collateral, or upon the granting of any such consent, or
waiving or terminating any requirement for such consent, a security interest in
such general intangible, permit, lease, license, contract or other instrument
shall be automatically and simultaneously granted under the Collateral Documents
and shall be included as Collateral; (vi) any “intent-to-use” application for
registration of a trademark of such Domestic Credit Party filed in the United
States Patent and Trademark Office pursuant to Section 1(b) of the Lanham Act,
15 U.S.C. §1051, prior to the filing of a “Statement of Use” pursuant to
Section 1(d) of the Lanham Act or an “Amendment to Allege Use” pursuant to
Section 1(c) of the Lanham Act with respect thereto, solely to the extent, if
any, that, and solely during the period, if any, in which the grant of a
security interest therein would impair the validity or enforceability of any
registration that issues from such intent-to-use application under applicable
federal law; (vii) any deposit account of such Domestic Credit Party established
solely for the purpose of funding payroll, payroll taxes, healthcare
reimbursements and other benefits to employees; (viii) any deposit account of
such Domestic Credit Party established solely for the purpose of escrow
arrangements or to hold funds owned by Persons other than a member of the
Consolidated Group; (ix) any deposit account established solely for purposes of,
or solely used in connection with, a Qualified Securitization Transaction
(including, for the avoidance of doubt, the deposit accounts that are subject to
(or required to be subject to) a control agreement with PNC Bank, National
Association in

 

5



--------------------------------------------------------------------------------

connection with a Qualified Securitization Transaction) and (x) assets of such
Domestic Credit Party as to which the Collateral Agent and the Borrower
Representative agree in writing that the cost or other consequences of obtaining
a security interest therein or perfection thereof are excessive in view of the
benefits to be obtained by the Secured Parties therefrom; and (b) with respect
to any Foreign Borrower, all assets of such Foreign Borrower.

“Issuing Bank” means (a) Bank of America, in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of such Letters of Credit
hereunder, (b) JPMorgan Chase Bank, N.A., in its capacity as issuer of Letters
of Credit hereunder, or any successor issuer of such Letters of Credit
hereunder, or (c) any other Revolving Bank selected by the Borrower
Representative pursuant to Section 2.6(k) from time to time to issue Letters of
Credit (provided that no Revolving Bank shall be required to become an Issuing
Bank pursuant to this clause (c) without such Revolving Bank’s consent), or any
successor issuer thereof.

“Letter of Credit” means any standby letter of credit issued by an Issuing Bank
for the account of any member of the Consolidated Group in accordance with the
terms of Section 2.1(c). Letters of Credit may be issued in Dollars or an
Alternative Currency.

“Revaluation Date” means (a) with respect to any Loan, each of the following:
(i) each date of a Borrowing of a Eurocurrency Rate Loan denominated in an
Alternative Currency, (ii) each date of a continuation of a Eurocurrency Rate
Loan denominated in an Alternative Currency, (iii) the last day of any month and
(iv) such additional dates as the Administrative Agent shall determine or the
Required Financial Covenant Banks shall require; and (b) with respect to any
Letter of Credit, each of the following: (i) each date of issuance of a Letter
of Credit denominated in an Alternative Currency, (ii) each date of an amendment
of any such Letter of Credit having the effect of increasing the amount thereof
(solely with respect to the increased amount), (iii) each date of any payment by
the applicable Issuing Bank under any Letter of Credit denominated in an
Alternative Currency, (iv) the last day of any month, (v) [reserved] and
(vi) such additional dates as the Administrative Agent or the applicable Issuing
Bank shall determine or the Required Revolving Banks shall require.

“Subsidiary” means, as to any Person, (a) any corporation more than 50% of whose
stock of any class or classes having by the terms thereof ordinary voting power
to elect a majority of the directors of such corporation (irrespective of
whether or not at the time, any class or classes of such corporation shall have
or might have voting power by reason of the happening of any contingency) is at
the time owned by such Person directly or indirectly through Subsidiaries, and
(b) any partnership, association, joint venture or other entity in which such
Person directly or indirectly through Subsidiaries has more than 50% equity
interest at any time. Except as otherwise expressly provided, all references
herein to “Subsidiary” shall mean a Subsidiary of the Parent.

(c) The definitions of “Existing Letters of Credit”, “MLPFS”, “Unrestricted
Subsidiary” and “Unrestricted Subsidiary Termination Date” in Section 1.1 of the
Existing Credit Agreement are hereby deleted in their entirety.

(d) Clause (c) of the definition of “Applicable Percentage” in Section 1.1 of
the Existing Credit Agreement is hereby amended to read as follows:

(c) with respect to Revolving Loans, Swingline Loans, Term A-1 Loans, Term A-2
Loans and the Standby Letter of Credit Fee, the following rates per annum based
on the Consolidated Total Leverage Ratio as set forth in the most recent
compliance certificate received

 

6



--------------------------------------------------------------------------------

by the Administrative Agent pursuant to Section 7.1(c), it being understood that
the Applicable Percentage for (i) Base Rate Loans shall be the percentage set
forth under the column “Base Rate Margin”, (ii) Eurocurrency Rate Loans shall be
the percentage set forth under the column “Eurocurrency Margin”, (iii) Daily
LIBOR Swingline Loans shall be the percentage set forth under the column
“Eurocurrency Margin” and (iv) the Standby Letter of Credit Fee shall be the
percentage set forth under the column “Eurocurrency Margin”:

 

Level

   Consolidated
Total Leverage
Ratio      Eurocurrency
Margin     Base Rate
Margin  

I

     > 4.50 to 1.0        4.25 %      3.25 % 

II

     < 4.50 to 1.0        2.75 %      1.75 % 

Any increase or decrease in the Applicable Percentage for purposes of this
clause (c) shall become effective as of the first Business Day immediately
following the date a compliance certificate is delivered pursuant to
Section 7.1(c); provided that if a compliance certificate is not delivered when
due in accordance with such Section, then, upon the request of the Required
Financial Covenant Banks, Level I shall apply, in each case as of the first
Business Day after the date on which such compliance certificate was required to
have been delivered and in each case shall remain in effect until the first
Business Day following the date on which such compliance certificate is
delivered. Notwithstanding the foregoing, (x) the Applicable Percentage for
purposes of this clause (c) in effect from the Fifth Amendment Effective Date
through the first Business Day immediately following the date a compliance
certificate is required to be delivered pursuant to Section 7.1(c) for the
fiscal quarter ending March 31, 2020 shall be determined based upon Level I, and
(y) the determination of the Applicable Percentage for purposes of this clause
(c) for any period shall be subject to the provisions of Section 3.15(c); and

(e) Clause (i) in the definition of “Permitted Investments” in Section 1.1 of
the Existing Credit Agreement is hereby amended to read as follows:

(i) [reserved]; and

(f) Clause (a) in the definition of “Permitted Liens” in Section 1.1 of the
Existing Credit Agreement is hereby amended to read as follows:

(a) (i) Liens created by or arising under the Credit Documents in favor of the
Administrative Agent on behalf of the Banks and the other holders of the
Obligations, (ii) Liens created by or arising under the Credit Documents in
favor of the Collateral Agent on behalf of the Secured Parties and (iii) Liens
in respect of any Indebtedness incurred under Section 8.1(a)(ii), which Liens
shall be subject to an intercreditor agreement in form and substance reasonably
satisfactory to the Term B Agent to provide for the pro rata treatment of such
Liens;

(g) Section 1.3(d) of the Existing Credit Agreement is hereby amended to read as
follows:

(d) [Reserved].

(h) The last two sentences in Section 2.2(a)(iii)(A) of the Existing Credit
Agreement are hereby deleted in their entirety.

(i) Section 2.6(e) of the Existing Credit Agreement is hereby amended to read as
follows:

 

7



--------------------------------------------------------------------------------

(e) Applicability of ISP. Unless otherwise expressly agreed by the applicable
Issuing Bank and the Borrowers when a Letter of Credit is issued, the rules of
the ISP shall apply to each Letter of Credit.

(j) Section 2.6(h) of the Existing Credit Agreement is hereby amended to read as
follows:

(h) Conflict with LOC Documents. In the event of any conflict between the terms
hereof and the terms of any LOC Document, the terms hereof shall control.

(k) A new clause (e) is hereby added to Section 3.3 of the Existing Credit
Agreement to read as follows:

(e) The Revolving Committed Amount shall be automatically and permanently
reduced on each date on which a prepayment of Revolving Loans outstanding
thereunder is required to be made pursuant to Section 3.4(b)(vii) by an amount
equal to the applicable Reduction Amount.

(l) Section 3.4(a) of the Existing Credit Agreement is hereby amended to read as
follows:

(a) Voluntary Prepayments. The Borrowers shall have the right to prepay Loans in
whole or in part from time to time without premium or penalty (except, with
respect to the Term B Loans, any premium required by Section 3.4(c)); provided
that (i) Eurocurrency Rate Loans may only be prepaid (A) on the last day of the
Interest Period applicable thereto or (B) on a day that is not the last day of
an Interest Period applicable thereto if the Borrowers pay to the applicable
Banks any amounts due under Section 3.12, (ii) each such partial prepayment
shall be in a minimum principal amount of $5,000,000 and in integral multiples
of $1,000,000 in excess thereof (or the amount then outstanding, if less), and
(iii) the Borrower Representative will provide notice to the Applicable Agent of
any voluntary prepayment by 10:00 a.m. on the date of prepayment. Each such
notice shall specify whether the Loans to be prepaid are Revolving Loans, Term
A-1 Loans, Term A-2 Loans or Term B Loans. Amounts prepaid on the Loans may be
reborrowed in accordance with the provisions hereof. Each voluntary prepayment
of any Term Loan shall be paid to the Lenders holding the applicable Term Loan
so prepaid on a pro rata basis, and shall be applied to the principal repayment
installments thereof on a pro rata basis. Unless otherwise specified by the
Borrower Representative, prepayments on the Revolving Obligations shall be
applied first to Daily LIBOR Swingline Loans, then to Base Rate Loans and then
to Eurocurrency Rate Loans in direct order of Interest Periods.

(m) Section 3.4(b)(i)(A) of the Existing Credit Agreement is hereby amended to
read as follows:

(A) the aggregate principal amount of Revolving Obligations shall exceed an
amount equal to the difference of (x) the Aggregate Revolving Committed Amount
minus (y) the Interim Reserve,

(n) Section 3.4(b)(ii) of the Existing Credit Agreement is hereby amended to
read as follows:

(ii) Asset Dispositions and Involuntary Dispositions. Promptly upon receipt by
any Credit Party or any Subsidiary of the Net Cash Proceeds of any Asset
Disposition (other than any Permitted Asset Swap or any Asset Disposition
consummated in reliance on Section 8.5(a) or Section 8.5(b)) or any Involuntary
Disposition, the Borrowers shall prepay the Term Loans as hereinafter provided
in an aggregate amount equal to one hundred percent (100%) of such Net

 

8



--------------------------------------------------------------------------------

Cash Proceeds in excess of $1,000,000 in any fiscal year; provided, that, the
Net Cash Proceeds of the Movianto Sale shall only be required to be used to
prepay the Term Loans to the extent not applied to repay or redeem the 2021
Notes (together with any prepayment premium and any fees and expenses relating
to such prepayment) within two hundred ten (210) days of the consummation of the
Movianto Sale and receipt of such Net Cash Proceeds; provided, further, that
such Net Cash Proceeds of any Involuntary Disposition shall not be required to
be so applied if, at the election of the Borrower Representative (as notified by
the Borrower Representative to the Administrative Agent and the Term B Facility
Agent), such Net Cash Proceeds are reinvested in assets (other than current
assets) that are used or useful in the business of the members of the
Consolidated Group within one hundred eighty (180) days after the date of
receipt of such Net Cash Proceeds from such Involuntary Disposition, or are
contractually committed to be applied to purchase, rebuild or repair such assets
within such one hundred eighty (180) day period and are so applied within one
hundred eighty (180) days after the end of such one hundred eighty (180) day
period; provided, further, if such Net Cash Proceeds shall have not been so
reinvested by the end of such period, such Net Cash Proceeds shall be
immediately applied to prepay the Term Loans. Any prepayment pursuant to this
clause (ii) shall be applied as set forth in clause (iv) below.

(o) Section 3.4(b)(vii) of the Existing Credit Agreement is hereby amended to
read as follows:

(vii) Receivables and Receivables Related Assets. Promptly upon receipt by any
Credit Party or any Subsidiary of the Net Cash Proceeds from any sale or
financing of Receivables and Receivables Related Assets pursuant to the terms of
a Qualified Securitization Transaction permitted hereunder, the Borrowers shall
prepay the Term A Loans as hereinafter provided in an aggregate amount equal to
one hundred percent (100%) of such Net Cash Proceeds up to $150,000,000 (it
being understood that (A) Net Cash Proceeds in excess of $150,000,000 shall be
used to repay the 2021 Notes (together with any prepayment premium and any fees
and expenses relating to such prepayment) within two hundred ten (210) days of
the consummation of the Movianto Sale and receipt of the Net Cash Proceeds from
the Movianto Sale; provided, that, the aggregate amount of Net Cash Proceeds
from any sale or financing of Receivables and Receivables Related Assets used to
repay the 2021 Notes shall not exceed the Notes Prepayment Amount, (B) the Net
Cash Proceeds from any sale or financing of Receivables and Receivables Related
Assets shall not be used to repay the 2021 Notes until after the Net Cash
Proceeds of the Movianto Sale have been applied to repay the 2021 Notes and
(C) if any Net Cash Proceeds from any sale or financing of Receivables and
Receivables Related Assets are not used to repay the 2021 Notes in accordance
with the foregoing clause (A), they shall be used to prepay the Term A Loans
until the Term A Loans are paid in full); provided, that, once the Notes
Prepayment Amount has been paid to the 2021 Notes with such Net Cash Proceeds,
or cash in an amount equal to the Notes Prepayment Amount has been reserved as
determined in good faith by the Borrower, for purposes of redeeming the 2021
Notes and receipt of the Net Cash Proceeds from the Movianto Sale has occurred,
one hundred percent (100%) of Net Cash Proceeds from any sale or financing of
Receivables and Receivables Related Assets pursuant to the terms of a Qualified
Securitization Transaction permitted hereunder shall be used to prepay the Term
A Loans as hereinafter provided and, if the Term A Loans have been repaid in
full, such Net Cash Proceeds shall be applied as follows: first, ratably to the
LOC Borrowings and the Swingline Loans, second, to the outstanding Revolving
Loans, and, third, to Cash Collateralize the remaining LOC Obligations; and, the
amount remaining, if any, after the prepayment in full of all LOC Borrowings,
Swingline Loans and Revolving Loans outstanding at such time and the Cash
Collateralization of the remaining LOC Obligations in full (the sum of such
prepayment amounts, being, collectively, the “Reduction Amount”) may be retained
by the Parent and its Subsidiaries

 

9



--------------------------------------------------------------------------------

for use in the ordinary course of their business, and the Revolving Committed
Amount shall be automatically and permanently reduced by the Reduction Amount as
set forth in Section 3.3(e). Each prepayment pursuant to this
Section 3.4(b)(vii) shall be applied to the Term A Loans on a pro rata basis and
to the principal repayment installments thereof on a pro rata basis. Such
prepayments shall be paid to the Banks in accordance with their respective Term
A Commitment Percentages.

(p) A new clause (f) is hereby added to Section 5.2 of the Existing Credit
Agreement immediately following clause (e) to read as follows:

(f) Revolving Loans. If after giving effect to such Extension of Credit, the
Dollar Equivalent of the aggregate Revolving Exposure of the Revolving Banks
would exceed an amount equal to the difference of (x) the Aggregate Revolving
Committed Amount minus (y) the Interim Reserve, 100% of the Revolving Banks
shall have agreed to make such Extension of Credit.

(q) Section 6.17(b) of the Existing Credit Agreement is hereby amended to read
as follows:

(b) [Reserved].

(r) The first sentence of Section 6.18(a) of the Existing Credit Agreement is
hereby amended to read as follows:

The proceeds of the Revolving Loans and other Extensions of Credit made on the
Closing Date were used on the Closing Date solely (i) to refinance all
Indebtedness outstanding under the Existing Credit Agreement, and (ii) to pay
fees and expenses in connection with the closing of the transactions
contemplated by this Credit Agreement on the Closing Date. Thereafter, the
proceeds of the Revolving Loans and other Extensions of Credit (other than the
Term A-1 Loans, the Necessary Second Amendment Acquisition Funds and the Term
Loans funded on the Third Amendment Effective Date) have been and shall be used
from time to time solely to finance working capital, capital expenditures and
other general corporate purposes (including, without limitation, Acquisitions
(including, without limitation, the Closing Date Acquisition) permitted
hereunder) of the Parent and its Subsidiaries (to the extent not inconsistent
with the Credit Parties’ covenants and obligations under this Credit Agreement
and the other Credit Documents); provided, that, the proceeds of the Revolving
Loans shall not be used to refinance or repay the 2021 Notes or the 2024 Notes.

(s) A new Section 6.29 is hereby added to the Existing Credit Agreement to read
as follows:

6.29 Regulation H.

No Mortgaged Property is a Flood Hazard Property unless the Collateral Agent
shall have received the following: (a) the applicable Credit Party’s written
acknowledgment of receipt of written notification from the Collateral Agent
(i) as to the fact that such Mortgaged Property is a Flood Hazard Property,
(ii) as to whether the community in which each such Flood Hazard Property is
located is participating in the National Flood Insurance Program and (iii) such
other flood hazard determination forms, notices and confirmations thereof as
requested by the Administrative Agent and (b) copies of insurance policies or
certificates of insurance of the applicable Credit Party evidencing flood
insurance reasonably satisfactory to the Collateral Agent and the Banks and
naming the Collateral Agent as loss payee on behalf of the Secured Parties. All
flood hazard insurance policies required hereunder have been obtained and remain
in full force and effect, and the premiums thereon have been paid in full.

 

10



--------------------------------------------------------------------------------

(t) Section 7.1(c) of the Existing Credit Agreement is hereby amended to read as
follows:

(c) Officer’s Certificate. The Parent will furnish, or cause to be furnished, to
the Administrative Agent and the Term B Facility Agent, for further distribution
to each Bank, at the time of delivery of the financial statements provided for
in Sections 7.1(a) and (b), a certificate of a Financial Officer of the Parent
substantially in the form of Schedule 7.1(c) to the effect that no Default or
Event of Default exists, or if any Default or Event of Default does exist
specifying the nature and extent thereof and what action the Borrowers or the
Parent proposes to take with respect thereto. In addition, the officer’s
certificate shall (i) demonstrate compliance with the financial covenants
contained in Section 7.10 by calculation thereof as of the end of each such
fiscal period, (ii) in connection with any such officer’s certificate delivered
at the time of delivery of the financial statements provided for in
Section 7.1(a), include a detailed analysis and calculation of Excess Cash Flow
for the Excess Cash Flow Period most recently ended, (iii) include business
segment financial reporting (A) on a historical basis with respect to the most
recently ended four fiscal quarter period and (B) on a budgeted basis for the
upcoming four fiscal quarter period, and (iv) include reporting (which shall be
available only to private side Banks) with respect to (A) new contracts and
(B) non-renewed, cancelled or terminated contracts with annual gross revenues of
$25,000,000 or more, with a description of the last twelve (12) months of
revenue from such contract, the expected run off and other information
reasonably requested by the Agents.

(u) Section 7.1(l) of the Existing Credit Agreement is hereby amended to read as
follows:

(l) [Reserved].

(v) A new clause (c) is hereby added to Section 7.6 of the Existing Credit
Agreement to read as follows:

(c) If any portion of any improvements comprising part of any Mortgaged Property
is at any time located in an area identified by the Federal Emergency Management
Agency (or any successor agency) as a special flood hazard area with respect to
which flood insurance has been made available under the National Flood Insurance
Act of 1968 (as now or hereafter in effect or successor act thereto), then the
Parent and the Borrowers shall, or shall cause each Credit Party to
(v) maintain, or cause to be maintained, with a financially sound and reputable
insurer, flood insurance in an amount and otherwise sufficient to comply with
all applicable rules and regulations promulgated pursuant to the Flood Insurance
Laws and (ii) deliver to the Collateral Agent evidence of such compliance in
form and substance reasonably acceptable to the Collateral Agent. The Borrower
Representative shall promptly notify the Collateral Agent of any Mortgaged
Property that is, or becomes, a Flood Hazard Property.

(w) Section 7.10 of the Existing Credit Agreement is hereby amended to read as
follows:

7.10 Financial Covenants.

(a) Consolidated Total Leverage Ratio. As of the end of each fiscal quarter of
the Parent, the Parent and the Borrowers shall cause the Consolidated Total
Leverage Ratio to be less than or equal to (i) 7.50:1.00, for the fiscal quarter
ending December 31, 2019, (ii) 7.75:1.0 for any fiscal quarter ending during the
period from January 1, 2020 to and including June 30, 2020,

 

11



--------------------------------------------------------------------------------

(iii) 7.50:1.00 for any fiscal quarter ending during the period from July 1,
2020 to and including December 31, 2020, (iv) 7.25:1.00, for any fiscal quarter
ending during the period from January 1, 2021 to and including March 31, 2021,
(v) 7.00:1.00, for any fiscal quarter ending during the period from April 1,
2021 to and including September 30, 2021, (vi) 6.75:1.00, for any fiscal quarter
ending during the period from October 1, 2021 to and including March 31, 2022,
(vii) 6.50:1.00, for any fiscal quarter ending during the period from April 1,
2022 to and including June 30, 2022, (viii) 6.25:1.00, for any fiscal quarter
ending during the period from July 1, 2022 to and including December 31, 2022,
(ix) 6.00:1.00, for any fiscal quarter ending during the period from January 1,
2023 to and including March 31, 2023 and (ix) 5.75:1.00, for any fiscal quarter
ending thereafter.

(b) Consolidated Interest Coverage Ratio. As of the end of each fiscal quarter
of the Parent, the Parent and the Borrowers shall cause the Consolidated
Interest Coverage Ratio to be greater than or equal to (i) 1.75:1.00 for any
fiscal quarter ending during the period from December 31, 2019 to and including
December 31, 2020, (ii) 2.00:1.00 for any fiscal quarter ending during the
period from January 1, 2021 to and including December 31, 2021, (iii) 2.25:1.00
for any fiscal quarter ending during the period from January 1, 2022 to and
including December 31, 2022, and (iv) 2.50:1:00 for any fiscal quarter ending
thereafter.

(c) Capital Expenditures. The Parent and the Borrowers shall not, and shall not
permit their Subsidiaries to, make or become legally obligated to make any
Capital Expenditure (other than Restructuring Capital Expenditures), except for
Capital Expenditures in the ordinary course of business not exceeding, in the
aggregate for the Parent and its Subsidiaries during each fiscal year,
$70,000,000; provided, however, any portion of the amount set forth above, if
not expended in the fiscal year for which it is permitted above, may be carried
over for expenditure in the next following fiscal year (excluding any carry
forward available from any prior fiscal year); and provided, further, that in no
event shall the maximum amount of all Capital Expenditures (other than
Restructuring Capital Expenditures) made in any fiscal year exceed $85,000,000.

(d) Restructuring Capital Expenditures. The Parent and the Borrowers shall not,
and shall not permit their Subsidiaries to, make or become legally obligated to
make more than $20,000,000 in the aggregate of Restructuring Capital
Expenditures for the Parent and its Subsidiaries during the term of this Credit
Agreement.

(x) Section 7.11 of the Existing Credit Agreement is hereby amended to read as
follows:

7.11 Additional Credit Parties.

(a) The Credit Parties shall cause each of their Domestic Subsidiaries that is
not an Excluded Subsidiary, whether newly formed, after acquired or otherwise
existing to promptly (and in any event within forty-five (45) days after such
Subsidiary is formed or acquired (or such longer period of time as agreed to by
the Administrative Agent in its reasonable discretion)) to become a “Guarantor”
hereunder by way of execution of a Joinder Agreement. In connection herewith,
the Credit Parties shall promptly give the Administrative Agent notice of the
acquisition or creation of a Domestic Subsidiary. In connection with the
foregoing, the Credit Parties shall deliver such other documentation as the
Administrative Agent, the Term B Facility Agent or the Collateral Agent may
reasonably request in connection with the foregoing, including, without
limitation, certified resolutions and other organizational and authorizing
documents of such Person, good standing certificates and favorable opinions of
counsel to such Person, all in form, content and scope reasonably satisfactory
to the Agents.

 

12



--------------------------------------------------------------------------------

(b) If any Non-Guarantor Subsidiary shall give a guaranty or become obligated
under Support Obligations relating to any Indebtedness with an aggregate
principal amount in excess of $25,000,000, the Borrower Representative will
(i) promptly notify the Administrative Agent thereof and (ii) within 45 days (or
such later date as the Administrative Agent may agree in its sole discretion)
thereafter, cause such Non-Guarantor Subsidiaries to become a “Guarantor” under
the Credit Documents by way of execution of a Joinder Agreement and, in
connection therewith, deliver such other documentation as any Agent may
reasonably request, including, without limitation, certified resolutions and
other organizational and authorizing documents of such Person, good standing
certificates and favorable opinions of counsel to such Person, all in form,
content and scope reasonably satisfactory to the Agents.

(y) Clause (c) in Section 7.13 of the Existing Credit Agreement is hereby
renumbered as clause (e) and the following new clauses (c) and (d) are hereby
added to Section 7.13 of the Existing Credit Agreement to read as follows:

(c) Real Property. If any Credit Party intends to acquire a fee ownership
interest in Material Real Property (other than Excluded Property) after the
Fifth Amendment Effective Date, it shall provide to the Collateral Agent
promptly a Mortgage and such Mortgaged Property Support Documents as the
Collateral Agent may request to cause such Material Real Property to be subject
at all times to a first priority, perfected Lien (subject in each case to
Permitted Liens) in favor of the Collateral Agent for the benefit of the Secured
Parties to secure the Secured Obligations pursuant to the terms and conditions
of the Collateral Documents.

(d) Deposit Accounts. Within one hundred twenty (120) days of the Fifth
Amendment Effective Date (or such later date as determined by the Collateral
Agent in its sole discretion), each of the Credit Parties shall not open,
maintain or otherwise have any deposit or other accounts (including securities
accounts) at any bank or other financial institution, or any other account where
money or securities are or may be deposited or maintained with any Person, other
than (i) deposit accounts that are maintained at all times with depositary
institutions as to which the Collateral Agent shall have received a Qualifying
Control Agreement, (ii) securities accounts that are maintained at all times
with financial institutions as to which the Collateral Agent shall have received
a Qualifying Control Agreement, (iii) deposit accounts constituting Excluded
Property, (iv) accounts located outside of the United States and (v) any other
deposit or securities account to the extent the Collateral Agent determines that
the cost and/or burden of obtaining a Qualifying Control Agreement outweighs the
benefit to the Secured Parties (as determined by the Administrative Agent in its
sole discretion).

(z) Section 7.16 of the Existing Credit Agreement is hereby amended to read as
follows:

7.16 [Reserved].

(aa) Section 8.1(a) of the Existing Credit Agreement is hereby amended to read
as follows:

(a) (i) Indebtedness arising under this Credit Agreement and the other Credit
Documents and (ii) upon and after the Pro Rata Termination Date, Indebtedness
which serves to refinance, renew, restructure redeem, refund or replace
Indebtedness under clause (i);

 

13



--------------------------------------------------------------------------------

(bb) Section 8.1(c) of the Existing Credit Agreement is hereby amended to read
as follows:

(c) Indebtedness (including purchase money Indebtedness and obligations under
Capital Leases) incurred to finance the purchase or lease of fixed assets;
provided that (i) the aggregate principal amount of all such Indebtedness at any
one time outstanding shall not exceed an amount equal to $25,000,000; (ii) such
Indebtedness when incurred shall not exceed the purchase price of the asset
financed; and (iii) no such Indebtedness shall be refinanced for a principal
amount in excess of the principal balance outstanding thereon at the time of
such refinancing;

(cc) Section 8.1(f) of the Existing Credit Agreement is hereby amended to read
as follows:

(f) Indebtedness of Securitization Subsidiaries under Qualified Securitization
Transactions; provided, that, the aggregate principal amount of all such
Indebtedness at any one time outstanding shall not exceed $350,000,000;

(dd) Section 8.1(l) of the Existing Credit Agreement is hereby amended to read
as follows:

(l) [reserved].

(ee) Section 8.4(b)(ii)(VI) of the Existing Credit Agreement is hereby amended
to read as follows:

(VI) the aggregate Acquisition Consideration paid for Persons that become
Domestic Credit Parties pursuant to Section 7.11 and Property that becomes
Collateral pursuant to Section 7.13 shall not exceed $50,000,000 (and, for the
avoidance of doubt, Acquisitions of Persons that will not become Domestic Credit
Parties or Property that will not become Collateral shall not be permitted).

(ff) Section 8.5 of the Existing Credit Agreement is amend by removing clause
(c) and inserting the following new clauses (c), (d) and (e) in place thereof:

(c) the Movianto Sale; provided, that, the Credit Parties shall use one hundred
percent (100%) of the Net Cash Proceeds from the Movianto Sale as required by
Section 3.4(b)(ii);

(d) the sale of all of the Capital Stock, or substantially all of the assets, of
Fusion 5; provided, that, (i) no Default or Event of Default shall exist
immediately after giving effect thereto, (ii) the Borrowers shall be in
compliance with the financial covenants set forth in Section 7.10 hereunder on a
Pro Forma Basis after giving effect thereto, (iii) at least seventy-five percent
(75%) of the consideration paid therefor shall consist of a combination of
(A) cash or Cash Equivalents, (B) the assumption by the purchaser of liabilities
of the Credit Parties (other than liabilities that are by their terms
subordinated to the prior payment of the Obligations) as a result of which the
Credit Parties are no longer obligated with respect to such liabilities, or
(C) any securities, notes, obligations or other assets received by the Credit
Parties that are converted by the Credit Parties into cash (to the extent of the
cash received) within 90 days after receipt and (iv) the Credit Parties shall
use one hundred percent (100%) of the Net Cash Proceeds from such sale as
required by Section 3.4(b)(ii); and

(e) in all other cases,

(i) other than in connection with a Permitted Asset Swap, at least seventy-five
percent (75%) of the consideration paid therefor shall consist of a combination
of (A) cash or Cash Equivalents, (B) the assumption by the purchaser of
liabilities of the Credit Parties (other than liabilities that are by their
terms subordinated to the prior payment of

 

14



--------------------------------------------------------------------------------

the Obligations) as a result of which the Credit Parties are no longer obligated
with respect to such liabilities, or (C) any securities, notes, obligations or
other assets received by the Credit Parties that are converted by the Credit
Parties into cash (to the extent of the cash received) within 90 days after
receipt,

(ii) the aggregate net market value of all Asset Dispositions (including,
without limitation, pursuant to a Permitted Asset Swap) during the term of this
Credit Agreement shall not exceed $25,000,000,

(iii) no Default or Event of Default shall exist immediately after giving effect
thereto, and

(iv) the Borrowers shall be in compliance with the financial covenants set forth
in Section 7.10 hereunder on a Pro Forma Basis after giving effect thereto.

(gg) Clause (C) in Section 8.11(a) of the Existing Credit Agreement is hereby
amended to read as follows:

(C) any document or instrument governing Indebtedness incurred pursuant to
Section 8.1(c) (provided that any such restriction contained therein relates
only to the asset or assets acquired in connection therewith) or Section 8.1(f),

(hh) Section 8.14 of the Existing Credit Agreement is hereby amended to read as
follows:

8.14 Prepayments, Etc. of Indebtedness.

Neither the Parent nor any Borrower shall, nor shall it permit any of its
Subsidiaries to, make any payment or prepayment of principal of or redeem,
purchase, defease or otherwise satisfy prior to the scheduled maturity thereof
in any manner any Indebtedness that is expressly subordinated in right of
payment to the Obligations, any Indebtedness secured by Liens on the Collateral
junior to those created under the Collateral Documents, or any unsecured
Indebtedness, or make any payment in violation of any subordination terms
applicable to any such Indebtedness. For the avoidance of doubt, notwithstanding
anything to the contrary contained in this Credit Agreement or any other Credit
Document, the Credit Parties shall be permitted to repay the 2021 Notes and the
2024 Notes prior to the scheduled maturity thereof.

(ii) Section 8.15 of the Existing Credit Agreement is hereby amended to read as
follows:

8.15 Anti-Cash Hoarding.

Prior to the Pro Rata Termination Date, neither the Parent nor any Borrower
shall, nor shall it permit any of its Subsidiaries to, permit (a) the aggregate
amount of cash and Cash Equivalents on hand of the Parent and its Subsidiaries
to exceed $110,000,000 at any time or (b) the aggregate amount of cash and Cash
Equivalents on hand of the Parent and its Domestic Subsidiaries to exceed
$50,000,000 at any time, in each case, for a period of longer than five
(5) Business Days; provided, that, for purposes of determining compliance with
this Section 8.15, (a) the Net Cash Proceeds of the Movianto Sale and the Net
Cash Proceeds from any sale or financing of Receivables and Receivables Related
Assets shall be excluded until required to be applied to repay the Term Loans in
accordance with Section 3.4(b) so long as such Net Cash Proceeds are maintained
in a deposit account with the Collateral Agent and, beginning on the date that
Qualifying Control Agreements are required to be in place in accordance with
Section 7.13(d), such deposit account is subject to a Qualifying Control
Agreement; provided, further, that the Credit Parties and their Subsidiaries
shall not access the funds in such deposit account except for purposes of paying
the 2021 Notes (and any prepayment premium, interest, fees and expenses) or the
Term A Loans, until such time as the 2021 Notes and the Term A Loans have been
paid in full, after which, the funds may be released for general corporate
purposes and (b) proceeds received by the Parent and its Subsidiaries from any
Equity Program shall be excluded so long as such Net Cash Proceeds are
maintained in a segregated deposit account with the Collateral Agent and,
beginning on the date that Qualifying Control Agreements are required to be in
place in accordance with Section 7.13(d), such deposit account is subject to a
Qualifying Control Agreement.

 

15



--------------------------------------------------------------------------------

(jj) Section 10.10(b) and the following paragraphs of Section 10.10 of the
Existing Credit Agreement are hereby amended to read as follows:

(b) the Administrative Agent, at its option and in its discretion, to release
any Guarantor from its obligations under the Guaranty Agreement (and release any
Lien on any property of such Guarantor that is granted to or held by the
Collateral Agent under any Credit Document) if such Person ceases to be a
Subsidiary as a result of a transaction permitted hereunder.

Upon request by the Administrative Agent or the Collateral Agent, as applicable,
at any time, the Required Banks will confirm in writing the Administrative
Agent’s or the Collateral Agent’s, as applicable, authority to release or
subordinate its interest in particular types or items of property, or to release
any Guarantor from its obligations under the Guaranty Agreement pursuant to this
Section 10.10. In each case as specified in this Section 10.10, the
Administrative Agent or the Collateral Agent, as applicable, will, at the
Borrowers’ expense, execute and deliver to the applicable Credit Party such
documents as such Credit Party may reasonably request to evidence the release of
such item of Collateral from the assignment and security interest granted under
the Collateral Documents or to subordinate its interest in such item, or to
release such Guarantor from its obligations under the Guaranty Agreement, in
each case in accordance with the terms of the Credit Documents and this
Section 10.10.

The Administrative Agent, the Term B Agent the Collateral Agent, any Secured
Party and each Lender (a) hereby agrees that it will be bound by and will take
no actions contrary to the provisions of any intercreditor agreement entered
into pursuant to the terms hereof, (b) hereby authorizes and instructs the
Administrative Agent, the Term B Agent and the Collateral Agent to enter into
each intercreditor agreement contemplated pursuant to the terms hereof and to
subject the Liens securing the Obligations to the provisions thereof and
(c) hereby authorizes and instructs the Administrative Agent and the Collateral
Agent to enter into any intercreditor agreement that includes, or to amend any
then existing intercreditor agreement to provide for, Indebtedness authorized
pursuant to Section 8.01(a)(ii). In the event of any conflict or inconsistency
between the provisions of each intercreditor agreement and this Agreement, the
provisions of such intercreditor agreement shall control in all respects.

The Collateral Agent shall not be responsible for or have a duty to ascertain or
inquire into any representation or warranty regarding the existence, value or
collectability of the Collateral, the existence, priority or perfection of the
Collateral Agent’s Lien thereon, or any certificate prepared by any Credit Party
in connection therewith, nor shall the Collateral Agent be responsible or liable
to the Banks for any failure to monitor or maintain any portion of the
Collateral.

(kk) Section 11.6 of the Existing Credit Agreement is hereby amended to delete
the “and” at the end of clause (h), to replace the “.” at the end of clause
(i) with “; and” and to add a new clause (j) immediately following clause (i) to
read as follows:

(j) without the consent of each Revolving Bank, no amendment, waiver or consent
shall amend, change, waive, discharge or terminate (i) the definition of
“Interim Reserve” in Section 1.1 so as to reduce the amount specified therein,
(ii) Section 3.4(b)(i)(A) or (iii) Section 5.2(f).

 

16



--------------------------------------------------------------------------------

(ll) A new Section 11.23 is hereby added to the Existing Credit Agreement to
read as follows:

11.23 Acknowledgement Regarding Any Supported QFCs.

To the extent that the Credit Documents provide support, through a guarantee or
otherwise, for any Swap Contract or any other agreement or instrument that is a
QFC (such support, “QFC Credit Support”, and each such QFC, a “Supported QFC”),
the parties acknowledge and agree as follows with respect to the resolution
power of the Federal Deposit Insurance Corporation under the Federal Deposit
Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S.
Special Resolution Regimes”) in respect of such Supported QFC and QFC Credit
Support (with the provisions below applicable notwithstanding that the Credit
Documents and any Supported QFC may in fact be stated to be governed by the laws
of the State of New York and/or of the United States or any other state of the
United States): In the event a Covered Entity that is party to a Supported QFC
(each, a “Covered Party”) becomes subject to a proceeding under a U.S. Special
Resolution Regime, the transfer of such Supported QFC and the benefit of such
QFC Credit Support (and any interest and obligation in or under such Supported
QFC and such QFC Credit Support, and any rights in property securing such
Supported QFC or such QFC Credit Support) from such Covered Party will be
effective to the same extent as the transfer would be effective under the U.S.
Special Resolution Regime if the Supported QFC and such QFC Credit Support (and
any such interest, obligation and rights in property) were governed by the laws
of the United States or a state of the United States. In the event a Covered
Party or a BHC Act Affiliate of a Covered Party becomes subject to a proceeding
under a U.S. Special Resolution Regime, Default Rights under the Credit
Documents that might otherwise apply to such Supported QFC or any QFC Credit
Support that may be exercised against such Covered Party are permitted to be
exercised to no greater extent than such Default Rights could be exercised under
the U.S. Special Resolution Regime if the Supported QFC and the Credit Documents
were governed by the laws of the United States or a state of the United States.
Without limitation of the foregoing, it is understood and agreed that rights and
remedies of the parties with respect to a Defaulting Bank shall in no event
affect the rights of any Covered Party with respect to a Supported QFC or any
QFC Credit Support.

(mm) Schedule 1.1 to the Existing Credit Agreement is hereby deleted in its
entirety.

(nn) The Existing Credit Agreement is hereby amended to add Schedules 7.13(a),
and 7.13(b) in the form of Schedules 7.13(a), and 7.13(b) attached hereto.

2. Conditions Precedent. This Agreement shall become effective upon satisfaction
of the following conditions precedent:

(a) Receipt by the Administrative Agent and the Term B Facility Agent of
counterparts of this Agreement properly executed by a Responsible Officer of
each Credit Party, the Required Banks, the Required Financial Covenant Banks,
the Administrative Agent, the Term B Facility Agent and the Collateral Agent;

(b) Receipt by the Administrative Agent and the Term B Facility Agent of
counterparts of a customary opinion of Kirkland & Ellis LLP, Hunton Andrews
Kurth LLP and Greenbaum, Rowe, Smith & Davis LLP, each as counsel for the Credit
Parties relating to this Agreement and the transactions contemplated herein;

 

17



--------------------------------------------------------------------------------

(c) Receipt by the Administrative Agent and the Term B Facility Agent of the
following (or their equivalent) for each of the Credit Parties:

(i) copies of the articles or certificates of incorporation or other charter
documents of such Credit Party certified to be true and complete as of a recent
date by the appropriate Governmental Authority of the state or other
jurisdiction of its incorporation and certified by a secretary or assistant
secretary of such Credit Party to be true and correct as of the Fifth Amendment
Effective Date;

(ii) copies of the bylaws, operating agreement or equivalent of such Credit
Party certified by a secretary or assistant secretary of such Credit Party to be
true and correct and in full force and effect as of the Fifth Amendment
Effective Date;

(iii) copies of resolutions of the board of directors (or an authorized
executive committee, if applicable) of such Credit Party approving and adopting
this Agreement, and the transactions contemplated herein and therein, and
authorizing execution and delivery thereof, certified by a secretary or
assistant secretary of such Credit Party to be true and correct and in full
force and effect as of the Fifth Amendment Effective Date;

(iv) certificates of good standing, existence or its equivalent for such Credit
Party certified as of a recent date by the appropriate governmental authorities
of the state of incorporation or formation, as applicable, of such Credit Party;
and

(v) an officer’s certificate for such Credit Party dated as of the Fifth
Amendment Effective Date with respect to the deliverables set forth in this
Section 2(d), to be substantially in the form of the officer’s certificate
delivered on the Closing Date with respect to the organizational documents of
such Credit Party (if applicable), with appropriate insertions and attachments
(including specimen signatures);

(d) Receipt by the Administrative Agent, for the benefit of each Bank executing
this Agreement, an amendment fee equal to the sum of (i) 0.25% of the
outstanding Term A Loans held by such Bank on the Fifth Amendment Effective Date
(determined after giving effect to the $150,000,000 prepayment of the Term A
Loans, as provided in Section 3.4(b)(vii) of the Existing Credit Agreement (as
amended hereby)) plus (ii) 1.00% of the Revolving Committed Amount of such Bank
on the Fifth Amendment Effective Date plus (iii) 0.15% of the outstanding Term B
Loans held by such Bank on the Fifth Amendment Effective Date; and

(e) All fees of the Arranger, the Administrative Agent, the Term B Facility
Agent, the Collateral Agent and the Banks required to be paid on the Fifth
Amendment Effective Date have been paid.

Notwithstanding anything to the contrary contained herein, the amendments set
forth in Section 1 of this Agreement shall not become effective until the
Borrowers shall have prepaid the Term A Loans by $150,000,000, as provided in
Section 3.4(b)(vii) of the Existing Credit Agreement (as amended hereby).

3. Expenses. The Credit Parties agree to reimburse the Administrative Agent, the
Term B Facility Agent and the Collateral Agent for all reasonable and documented
out-of-pocket costs and expenses of the Administrative Agent, the Term B
Facility Agent and the Collateral Agent in connection with the preparation,
execution and delivery of this Agreement, including without limitation the
reasonable documented fees and expenses of Moore & Van Allen PLLC as, and to the
extent required by Section 11.5 of the Existing Credit Agreement.

 

18



--------------------------------------------------------------------------------

4. Post-Closing Matters. To the extent not delivered on February 13, 2020:

(a) within one hundred twenty (120) days (or such later date as agreed by the
Collateral Agent in its sole discretion) of the Fifth Amendment Effective Date,
the Credit Parties shall have delivered to the Collateral Agent:

(i) With respect to any Material Real Property, the Collateral Agent shall have
received, in form and substance reasonably satisfactory to the Collateral Agent
and the Banks a Mortgage, duly executed by the appropriate Credit Party,
together with:

(A) evidence that counterparts of such Mortgage has been duly executed,
acknowledged and delivered and is in form suitable for filing or recording in
all filing or recording offices that the Collateral Agent may deem necessary or
desirable in order to create a valid first and subsisting Lien on the property
described therein in favor of the Collateral Agent for the benefit of the
Secured Parties and that all filing, documentary, stamp, intangible and
recording taxes and other fees in connection therewith have been paid,

(B) a fully paid American Land Title Association Lender’s Extended Coverage
title insurance policy (the “Mortgage Policy”), with endorsements and in amounts
reasonably acceptable to the Collateral Agent, issued, coinsured and reinsured
by title insurers reasonably acceptable to the Collateral Agent, insuring the
Mortgages to be valid first and subsisting Liens on the property described
therein, free and clear of all Liens, other than Permitted Liens, and providing
for such other affirmative insurance and such coinsurance (or reinsurance with
direct access) as the Collateral Agent may deem reasonably necessary or
desirable,

(C) an American Land Title Association/National Society of Professional
Engineers form survey, for which all necessary fees (where applicable) have been
paid, and dated no more than thirty (30) days before the day of the initial
Extension of Credit, certified to the Collateral Agent and the issuer of the
Mortgage Policy in a manner reasonably satisfactory to the Collateral Agent by a
land surveyor duly registered and licensed in the jurisdiction in which the
Material Real Property is located and reasonably acceptable to the Collateral
Agent, showing all buildings and other improvements, any off-site improvements,
the location of any easements, parking spaces, rights of way, building set-back
lines and other dimensional regulations and the absence of encroachments, either
by such improvements or on to such property, and other defects, other than
encroachments and other defects reasonably acceptable to the Collateral Agent;
provided, however, to the extent that the Borrowers are in possession of an
existing survey for any Material Real Property, and the furnishing of any such
existing survey together with a customary survey affidavit is satisfactory to
the applicable title company to issue a Mortgage Policy, then the requirements
set forth in this Section 4(a)(iii) shall be deemed to be satisfied for the
applicable Material Real Property,

 

19



--------------------------------------------------------------------------------

(D) on the request of the Collateral Agent, an engineering, environmental, soils
or similar report from professional firms reasonably acceptable to the
Collateral Agent,

(E) evidence of the insurance required by the terms of Section 7.6 of the
Existing Credit Agreement,

(F) a completed “Life-of-Loan” Federal Emergency Management Agency Standard
Flood Hazard Determination, and, if such Material Real Property is located in a
special flood hazard area, (1) a notice to (and confirmations of receipt by) the
applicable Credit Party as to the existence of a special flood hazard and, if
applicable, the availability of flood hazard insurance under the National Flood
Insurance Program and (2) evidence of applicable flood insurance, if available,
in each case in such form, on such terms and in such amounts as required by the
Flood Insurance Laws or as otherwise required by the Secured Parties;

(G) if requested by the Collateral Agent in its sole discretion, an opinion of
local counsel as to the enforceability of the Mortgage and such other matters
reasonably requested by the Collateral Agent; and

(H) evidence that all other action that the Collateral Agent may reasonably deem
necessary or desirable in order to create valid first and subsisting Liens on
such Material Real Property has been taken;

provided, that, notwithstanding the foregoing, the Collateral Agent shall not
enter into any Mortgage in respect of any real property of any Credit Party
prior to the date that is twenty (20) Business Days after the date on which the
Collateral Agent has made available to the Banks (which may be delivered
electronically) the following documents in respect of such real property: (i) a
completed flood hazard determination from a third party vendor; (ii) if such
real property is located in a “special flood hazard area”, (A) a notification to
the applicable Credit Party of that fact and (if applicable) notification to the
applicable Credit Party that flood insurance coverage is not available and
(B) evidence of the receipt by the applicable Credit Party of such notice; and
(iii) if such notice is required to be provided to the applicable Credit Party
and flood insurance is available in the community in which such real property is
located, evidence of required flood insurance with respect to such real
property; and

(ii) a Qualifying Control Agreement for each deposit or other account (including
securities accounts) of the Domestic Credit Parties other than (i) deposit
accounts constituting Excluded Property and (ii) accounts located outside of the
United States; and

(b) within ninety (90) days (or such later date as agreed by the Administrative
Agent in its sole discretion) of the Fifth Amendment Effective Date, the Credit
Parties shall have caused each Domestic Subsidiary existing on the Fifth
Amendment Effective Date that is not a Guarantor or an Excluded Subsidiary to
comply with the requirements set forth in Section 7.11 of the Existing Credit
Agreement (as amended hereby).

Failure to comply with this Section 4 shall result in an Event of Default.

 

20



--------------------------------------------------------------------------------

5. Miscellaneous.

(a) The Credit Documents and the obligations of the Credit Parties thereunder,
are hereby ratified and confirmed and shall remain in full force and effect
according to their terms. This Agreement shall constitute a Credit Document.

(b) Each Guarantor (i) acknowledges and consents to all of the terms and
conditions of this Agreement, (ii) affirms all of its obligations under the
Credit Documents, and (iii) agrees that this Agreement and all documents
executed in connection herewith do not operate to reduce or discharge its
obligations under the Credit Documents.

(c) Each Credit Party hereby represents and warrants as follows: (i) such Credit
Party has taken all necessary corporate or other organizational action to
authorize the execution, delivery and performance of this Agreement; (ii) this
Agreement has been duly executed and delivered by such Credit Party and
constitutes the legal, valid and binding obligation of such Credit Party,
enforceable against such Credit Party in accordance with its terms, except as
may be limited by bankruptcy or insolvency laws or similar laws affecting
creditors’ rights generally or by general equitable principles; and (iii) no
consent, approval, authorization or order of, or filing, registration or
qualification with, any Governmental Authority or any other Person is necessary
or required in connection with the execution, delivery or performance by such
Credit Party of this Agreement (or, if required, such consent, approval and
authorization has been obtained).

(d) The Credit Parties represent and warrant that, after giving effect to this
Agreement, (i) the representations and warranties made by the Credit Parties in
the Existing Credit Agreement and in the other Credit Documents and which are
contained in any certificate furnished at any time under or in connection
therewith are true and correct in all material respects on and as of the date
hereof as if made on and as of such date (except (A) for those which expressly
relate to an earlier date, in which case they were true and correct as of such
earlier date, and (B) to the extent any such representation and warranty is
qualified by materiality or reference to Material Adverse Effect, in which case,
such representation and warranty is true and correct in all respects), and
(ii) no Default or Event of Default has occurred and is continuing.

(e) This Agreement may be executed in any number of counterparts, each of which
when so executed and delivered shall be an original, but all of which shall
constitute one and the same instrument. It shall not be necessary in making
proof of this Agreement to produce or account for more than one such counterpart
for each of the parties hereto. Delivery by facsimile by any of the parties
hereto of an executed counterpart of this Agreement shall be as effective as an
original executed counterpart hereof and shall be deemed a representation that
an original executed counterpart hereof will be delivered.

(f) THIS AGREEMENT AND ANY CLAIMS, CONTROVERSY, DISPUTE OR CAUSE OF ACTION
(WHETHER IN CONTRACT OR TORT OR OTHERWISE) BASED UPON, ARISING OUT OF OR
RELATING TO THIS AGREEMENT AND THE TRANSACTIONS CONTEMPLATED HEREBY SHALL BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

6. Release. Each Credit Party, on behalf of itself and its Subsidiaries,
successors, assigns and other legal representatives, hereby releases, waives,
and forever relinquishes all claims, demands, obligations, liabilities and
causes of action of whatever kind or nature (collectively, the “Claims”),
whether known or unknown, which any of them have, may have, or might assert at
the time of the execution of this Agreement or in the future against the
Administrative Agent, the Collateral Agent, the

 

21



--------------------------------------------------------------------------------

Issuing Banks, the Banks, the Secured Parties and/or their respective present
and former parents, affiliates, participants, officers, directors, employees,
agents, attorneys, accountants, consultants, successors and assigns (each a
“Releasee”), directly or indirectly, which occurred, existed, were taken,
permitted or begun from the beginning of time through the date hereof, arising
out of, based upon, or in any manner connected with (a) the Credit Documents
and/or the administration thereof or the Obligations created thereby, (b) any
discussions, commitments, negotiations, conversations or communications with
respect to the refinancing, restructuring or collection of any of the
Obligations, or (c) any matter related to the foregoing; provided that (i) the
foregoing shall not release Claims arising following the date hereof, and
(ii) such release shall not be available to any Releasee to the extent that such
Claims are determined by a court of competent jurisdiction by final and
non-appealable judgment to have resulted from the gross negligence or willful
misconduct of such Releasee.

[Signature Pages Follow]

 

22



--------------------------------------------------------------------------------

Each of the parties hereto has caused a counterpart of this Agreement to be duly
executed and delivered as of the date first above written.

 

BORROWERS:            

OWENS & MINOR DISTRIBUTION, INC.,

           

a Virginia corporation

  By:  

/s/ Nicholas J. Pace

  Name:   Nicholas J. Pace   Title:   Chief Executive Officer  

OWENS & MINOR MEDICAL, INC.,

 

a Virginia corporation

  By:  

/s/ Nicholas J. Pace

  Name:   Nicholas J. Pace   Title:   Chief Executive Officer  

BARISTA ACQUISITION I, LLC,

 

a Virginia limited liability company

  By:  

/s/ Nicholas J. Pace

  Name:   Nicholas J. Pace   Title:   Chief Executive Officer  

BARISTA ACQUISITION II, LLC,

 

a Virginia limited liability company

  By:  

/s/ Nicholas J. Pace

  Name:   Nicholas J. Pace   Title:   Chief Executive Officer  

O&M HALYARD, INC.,

 

a Virginia corporation

  By:  

/s/ Nicholas J. Pace

  Name:   Nicholas J. Pace   Title:   Chief Executive Officer GUARANTORS:  

O&M BYRAM HOLDINGS, GP,

 

a Delaware general partnership

  By:   Barista Acquisition I, LLC and     Barista Acquisition II, LLC   Its:  
Partners   By:  

/s/ Nicholas J. Pace

  Name:   Nicholas J. Pace   Title:   Executive Vice President



--------------------------------------------------------------------------------

OWENS & MINOR INTERNATIONAL LOGISTICS,INC., a Virginia corporation By:  

/s/ Nicholas J. Pace

Name:   Nicholas J. Pace Title:   Chief Executive Officer

OWENS & MINOR, INC.,

a Virginia corporation

By:  

/s/ Nicholas J. Pace

Name:   Nicholas J. Pace Title:   Executive Vice President

BYRAM HEALTHCARE CENTERS, INC.,

a New Jersey corporation

By:  

/s/ Perry A. Bernocchi

Name:   Perry A. Bernocchi Title:   Chief Executive Officer

BYRAM HOLDINGS I, INC.,

a New Jersey corporation

By:  

/s/ Perry A. Bernocchi

Name:   Perry A. Bernocchi Title:   Chief Executive Officer



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT, TERM B

FACILITY AGENT AND COLLATERAL AGENT:

 

BANK OF AMERICA, N.A.,

in its capacity as Administrative Agent,

Term B Facility Agent and as Collateral Age

  By:  

/s/ Mary Lawrence

  Name:   Mary Lawrence   Title:   AVP; Agency Management Officer

BANKS

 

BANK OF AMERICA, N.A.,

in its capacity as a Bank, Issuing Bank and

the Swingline Bank

  By:  

/s/ Darren Merten

  Name:   Darren Merten   Title:   Director    

WELLS FARGO BANK, N.A.,

in its capacity as a Bank and an Issuing Bank

  By:  

/s/ Troy Jefferson

  Name:   Troy Jefferson   Title:   Senior Vice President    

JPMORGAN CHASE BANK, N.A.,

in its capacity as a Bank and an Issuing Bank

  By:  

/s/ Joon Hur

  Name:   Joon Hur   Title:   Executive Director  

TRUST BANK, successor by merger to SunTrusk Bank,

in its capacity as a Bank

  By:  

/s/ John L. Saylor

  Name:   John L. Saylor   Title:   Senior Vice President    

TRUST BANK, a North Caroline banking corporation,

formerly known as Branch Banking and Trust Company,

in its capacity as a Bank

  By:  

/s/ Mark L. Thomas

  Name:   Mark L. Thomas   Title:   Senior Vice President



--------------------------------------------------------------------------------

CITIBANK, N.A.,

in its capacity as a Bank

By:  

/s/ Eugene Yermash

Name:   Eugene Yermash Title:   Vice President

PNC BANK, NATIONAL ASSOCIATION,

in its capacity as a Bank

By:  

/s/ Troy Pierce

Name:   Troy Pierce Title:   Vice President

HSBC BANK USA, NATIONAL ASSOCIATION,

in its capacity as a Bank

By:  

/s/ Rino Falsone

Name:   Rino Falsone Title:   Vice President

City National Rochdale Fixed Income Opportunities Fund,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Subadvisor By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

Mountain View CLO IX Ltd.,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Collateral Manager By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

Mountain View CLO X Ltd.,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Collateral Manager By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director



--------------------------------------------------------------------------------

Mountain View CLO 2013-1 Ltd.,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Collateral Manager By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

Mountain View CLO 2014-1 Ltd.,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Collateral Manager By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

Mountain View CLO 2016-1 Ltd.,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Collateral Manager By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

Mountain View CLO 2017-1 Ltd.,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Collateral Manager By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

Mountain View CLO 2017-2 Ltd.,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Collateral Manager By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director



--------------------------------------------------------------------------------

Virtus Seix Floating Rate High Income Fund,

in its capacity as a Lender

By: Seix Investment Advisors LLC, as Subadvisor By:  

/s/ George Goudelias

Name:   George Goudelias Title:   Managing Director

Banc of America Credit Products, Inc.,

in its capacity as a Bank

By:  

/s/ Miles Hanes

Name:   Miles Hanes Title:   AVP

Newark BSL CLO 1, Ltd.,

in its capacity as a Bank By: PGIM, Inc.,

as Collateral Manager

By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 30 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 33 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal



--------------------------------------------------------------------------------

Dryden 36 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 37 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 38 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 40 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 41 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal



--------------------------------------------------------------------------------

Dryden 42 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 43 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 45 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 47 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 49 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal



--------------------------------------------------------------------------------

Dryden 50 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 53 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 54 Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 55 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 57 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal



--------------------------------------------------------------------------------

Dryden 58 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 60 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 61 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 64 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 65 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal



--------------------------------------------------------------------------------

Dryden 68 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden 70 CLO, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden XXV Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden XXVI Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Dryden XXVIII Senior Loan Fund,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal



--------------------------------------------------------------------------------

Newark BSL CLO 2, Ltd.,

in its capacity as a Bank

By: PGIM, Inc., as Collateral Manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

PRU B LOAN FUND 2018 A SERIES TRUST OF
MULTI MANAGER GLOBAL INVESTMENT
TRUST,

in its capacity as a Bank

By: PGIM, Inc., as investment manager By:  

/s/ Ian F. Johnston

Name:   Ian F. Johnston Title:   Principal

Indiana Public Retirement System,

in its capacity as a Bank

By: Oaktree Capital Management, L.P.

its:   Investment Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director

Oaktree (Lux.) III - Oaktree Global Credit Fund,

in its capacity as a Bank

By: Oaktree Capital Management, L.P.,

as portfolio manager

By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director



--------------------------------------------------------------------------------

Oaktree CLO 2014-1 Ltd.,

in its capacity as a Bank

By:   Oaktree Capital Management, L.P. Its:   Collateral Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director

OAKTREE CLO 2015-1 LTD.,

in its capacity as a Bank

By:   Oaktree Capital Management, L.P. its:   Collateral Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director

Oaktree CLO 2018-1 Ltd.,

in its capacity as a Bank

By:   Oaktree Capital Management, L.P. its:   Collateral Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director



--------------------------------------------------------------------------------

Oaktree CLO 2019-1 Ltd., in its capacity as a Bank By: Oaktree Capital
Management, L.P. its: Collateral Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director Oaktree CLO 2019-2 Ltd., in its
capacity as a Bank By: Oaktree Capital Management, L.P. its: Collateral Manager
By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director Oaktree CLO 2019-3, Ltd., in
its capacity as a Bank By: Oaktree Capital Management, L.P. Its: Collateral
Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director



--------------------------------------------------------------------------------

Oaktree CLO 2019-4, Ltd., in its capacity as a Bank By: Oaktree Capital
Management, L.P. Its: Collateral Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Senior Vice President Oaktree EIF III Series 1,
Ltd., in its capacity as a Bank By: Oaktree Capital Management, L.P. its:
Collateral Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director Oaktree EIF III Series II,
Ltd., in its capacity as a Bank By: Oaktree Capital Management, L.P. its:
Collateral Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director



--------------------------------------------------------------------------------

Oaktree Enhanced Income Holdings II, LLC, in its capacity as a Bank By: Oaktree
Capital Management, L.P. Its: Manager By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director Oaktree Senior Loan Fund, L.P.,
in its capacity as a Bank By: Oaktree Senior Loan GP, L.P. Its: General Partner
By: Oaktree Fund GP IIA, LLC Its: General Partner By: Oaktree Fund GP II, L.P.
Its: Managing Member By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Authorized Signatory By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director Renaissance Investment Holdings
Ltd., in its capacity as a Bank By: Oaktree Capital Management LP, as
sub-advisor By:  

/s/ Andrew Park

Name:   Andrew Park Title:   Vice President By:  

/s/ Ronald Kaplan

Name:   Ronald Kaplan Title:   Managing Director



--------------------------------------------------------------------------------

ZAIS CLO 1, Limited,

as a Lender

By: ZAIS Leveraged Loan Manager, LLC By:  

/s/ JD Doyle

Name:   JD Doyle Title:   Director

ZAIS CLO 3, Limited,

as a Lender

By: ZAIS Leveraged Loan Manager, LLC By:  

/s/ JD Doyle

Name:   JD Doyle Title:   Director

ZAIS CLO 5, Limited,

as a Lender

By: ZAIS Leveraged Loan Manager, LLC By:  

/s/ JD Doyle

Name:   JD Doyle Title:   Director

ZAIS CLO 6, Limited,

as a Lender

By: ZAIS Leveraged Loan Manager, LLC By:  

/s/ JD Doyle

Name:   JD Doyle Title:   Director

ZAIS CLO 7, Limited,

as a Lender

By: ZAIS Leveraged Loan Manager, LLC By:  

/s/ JD Doyle

Name:   JD Doyle Title:   Director



--------------------------------------------------------------------------------

ZAIS CLO 8, Limited,

as a Lender

By: ZAIS Leveraged Loan Manager, LLC By:  

/s/ JD Doyle

Name:   JD Doyle Title:   Director

ZAIS CLO 9, Limited,

as a Lender

By: ZAIS Leveraged Loan Manager, LLC By:  

/s/ JD Doyle

Name:   JD Doyle Title:   Director

ZAIS CLO 11, Limited,

as a Lender

By: ZAIS Leveraged Loan Manager, LLC By:  

/s/ JD Doyle

Name:   JD Doyle Title:   Director AMERICAN FUNDS INSURANCE SERIES - ASSET
ALLOCATION FUND, in its capacity as a Bank By: Capital Research and Management
Company, for and on behalf of American Funds Insurance Series - Asset Allocation
Fund By:  

/s/ Mark E. Brubaker

Name:   Mark E. Brubaker Title:   Authorized Signatory AMERICAN FUNDS INSURANCE
SERIES - GLOBAL BOND FUND, in its capacity as a Bank By: Capital Research and
Management Company, for and on behalf of American Funds Insurance Series -
Global Bond Fund By:  

/s/ Mark E. Brubaker

Name:   Mark E. Brubaker Title:   Authorized Signatory



--------------------------------------------------------------------------------

AMERICAN FUNDS INSURANCE SERIES - HIGH-INCOME BOND FUND, in its capacity as a
Bank By: Capital Research and Management Company, for and on behalf of American
Funds Insurance Series - High-Income Bond Fund By:  

/s/ Mark E. Brubaker

Name:   Mark E. Brubaker Title:   Authorized Signatory

AMERICAN HIGH-INCOME TRUST,

in its capacity as a Bank

By: Capital Research and Management Company, for and on behalf of American
High-Income Trust By:  

/s/ Mark E. Brubaker

Name:   Mark E. Brubaker Title:   Authorized Signatory

CAPITAL WORLD BOND FUND,

in its capacity as a Bank

By: Capital Research and Management Company,

for and on behalf of Capital World Bond Fund

By:  

/s/ Mark E. Brubaker

Name:   Mark E. Brubaker Title:   Authorized Signatory

THE INCOME FUND OF AMERICA,

in its capacity as a Bank

By: Capital Research and Management Company, for and on behalf of The Income
Fund of America By:  

/s/ Mark E. Brubaker

Name:   Mark E. Brubaker Title:   Authorized Signatory

BARCLAYS BANK PLC,

in its capacity as a Bank

By:  

/s/ Salvatore Russo

Name:   Salvatore Russo Title:   Authorized Signatory



--------------------------------------------------------------------------------

VENTURE XXV CLO, LIMITED,

in its capacity as a Bank

By: its Investment Advisor, MJX Asset Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture 31 CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management III LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture 32 CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Asset Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture 33 CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Asset Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture 35 CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Asset Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director



--------------------------------------------------------------------------------

Venture XVII CLO Limited,

in its capacity as a Bank

By: its investment advisor, MJX Asset Management, LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XXII CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management II LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XXIX CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management II LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XXVI CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XXVII CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management II LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director



--------------------------------------------------------------------------------

Venture 28A CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management II LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

VENTURE XII CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

VENTURE XIII CLO, Limited,

in its capacity as a Bank

By: its Investment Advisor MJX Venture Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

VENTURE XIV CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

VENTURE XIX CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Asset Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director



--------------------------------------------------------------------------------

VENTURE XV CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Asset Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

VENTURE XVI CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management II LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XVIII CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management II LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

VENTURE XX CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XXI CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director



--------------------------------------------------------------------------------

Venture XXIII CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Asset Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XXIV CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Asset Management LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XXVIII CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management II LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

Venture XXX CLO, Limited,

in its capacity as a Bank

By: its investment advisor MJX Venture Management II LLC By:  

/s/ Kenneth Ostmann

Name:   Kenneth Ostmann Title:   Managing Director

HSBC Bank PLC

in its capacity as a Bank

By:  

/s/ Shumin Papaionnou

Name:   Shumin Papaionnou Title:   Authorised Signatory



--------------------------------------------------------------------------------

Wellfleet CLO 2018-2, Ltd.,

in its capacity as a Bank

By: Wellfleet Credit Partners, LLC As Collateral Manager By:  

/s/ Dennis Talley

Name:   Dennis Talley Title:   Portfolio Manager

Wellfleet CLO 2015-1, Ltd.,

in its capacity as a Bank

By:  

/s/ Dennis Talley

Name:   Dennis Talley Title:   Portfolio Manager

Wellfleet CLO 2017-1, Ltd.,

in its capacity as a Bank

By: Wellfleet Credit Partners, LLC As Collateral Manager By:  

/s/ Dennis Talley

Name:   Dennis Talley Title:   Portfolio Manager

Wellfleet CLO 2017-2, Ltd.,

in its capacity as a Bank

By: Wellfleet Credit Partners, LLC As Collateral Manager By:  

/s/ Dennis Talley

Name:   Dennis Talley Title:   Portfolio Manager

Wellfleet CLO 2016-1, Ltd.,

in its capacity as a Bank

By:  

/s/ Dennis Talley

Name:   Dennis Talley Title:   Portfolio Manager



--------------------------------------------------------------------------------

Wellfleet CLO 2017-3, Ltd.,

in its capacity as a Bank

By: Wellfleet Credit Partners, LLC As Asset Manager By:  

/s/ Dennis Talley

Name:   Dennis Talley Title:   Portfolio Manager

Wellfleet CLO 2016-2, Ltd.,

in its capacity as a Bank

By:  

/s/ Dennis Talley

Name:   Dennis Talley Title:   Portfolio Manager

Wellfleet CLO 2018-1, Ltd.,

in its capacity as a Bank

By: Wellfleet Credit Partners, LLC As Collateral Manager By:  

/s/ Dennis Talley

Name:   Dennis Talley Title:   Portfolio Manager LCM XIII Limited Partnership
By: LCM Asset Management LLC As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XIV Limited Partnership By: LCM Asset
Management LLC As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:  



--------------------------------------------------------------------------------

LCM XV Limited Partnership By: LCM Asset Management LLC As Collateral Manager
By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XVI Limited Partnership By: LCM Asset
Management LLC As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XVII Limited Partnership By: LCM Asset
Management LLC As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XVIII Limited Partnership By: LCM Asset
Management LLC As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XIX Limited Partnership By: LCM Asset
Management LLC As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:  



--------------------------------------------------------------------------------

LCM XX Limited Partnership By: LCM Asset Management LLC As Collateral Manager
By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XXI Limited Partnership By: LCM Asset
Management LLC As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XXII Ltd. By: LCM Asset Management LLC
As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XXIII Ltd. By: LCM Asset Management LLC
As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM XXIV Ltd. By: LCM Asset Management LLC
As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:  



--------------------------------------------------------------------------------

LCM XXV Ltd. By: LCM Asset Management LLC As Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM 26 Ltd. By: LCM Asset Management LLC As
Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM 27 Ltd. By: LCM Asset Management LLC As
Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM 28 Ltd. By: LCM Asset Management LLC As
Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM 29 Ltd. By: LCM Asset Management LLC As
Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:  



--------------------------------------------------------------------------------

LCM Loan Income Fund I Ltd. By: LCM Asset Management LLC As Collateral Manager
By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:   LCM 30 Ltd. By: LCM Asset Management LLC As
Collateral Manager By:  

/s/ Alexandra B. Kenna

Name:   Alexandra B. Kenna Title:  

Meridian Bank

in its capacity as a Bank

By:  

/s/ James D. Nelsen

Name:   James D. Nelsen Title:   SCO